PER CURIAM.
Gloria Harrod, Joseph Gaglioti, and Robert Gaglioti appeal a non-final order denying their Motion for Contempt and Sanctions. We treat this appeal from a non-final order as a petition for writ of certiorari, and for the following reasons, we grant the petition and quash the order under review.
According to the Marital Settlement, Estela Gaglioti was to return an antique clock to Joseph.' Estela violated three court orders by not returning this clock to Joseph. Since Joseph has a pecuniary interest in the subject matter of this final order he is entitled to an Order of Contempt and Sanctions. See Orr v. Orr, 141 Fla. 112, 192 So. 466 (Fla.1939) (holding an Order of Contempt is a matter of right for someone who has a pecuniary interest, such as'the payment of costs and attorney’s fees, in the enforcement of a final decree).
On remand, we direct the trial court to enter an order granting appellant’s Motion for Contempt and Sanctions.
Petition granted; order granted; cause remanded with directions.